 



Exhibit 10.3

PREPARED BY AND WHEN
RECORDED RETURN TO:

Alon USA, LP
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attn: Harlin R. Dean

[TEXAS]
FORM OF

MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)

BY

HEP FIN-TEX/TRUST-RIVER, L.P.,
A TEXAS LIMITED PARTNERSHIP,
AS GRANTOR

TO

HARLIN R. DEAN,
AS TRUSTEE

FOR THE BENEFIT OF

ALON USA, LP,
A TEXAS LIMITED PARTNERSHIP,
AS BENEFICIARY

DATED AS OF MARCH 1, 2005

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

ATTENTION: COUNTY CLERK—THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME
FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN
THE RECORDS WHERE MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS
INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS
A FINANCING STATEMENT COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE
REAL PROPERTY DESCRIBED HEREIN. THE MAILING ADDRESSES OF THE GRANTOR
(DEBTOR) AND BENEFICIARY (BENEFICIARY) ARE SET FORTH IN THIS INSTRUMENT.

 



--------------------------------------------------------------------------------



 



MORTGAGE AND DEED OF TRUST (WITH SECURITY AGREEMENT AND FINANCING STATEMENT)

     THIS MORTGAGE AND DEED OF TRUST (WITH SECURITY AGREEMENT AND FINANCING
STATEMENT) (hereinafter referred to as this “Deed of Trust”), is entered into as
of the 1st day of March, 2005, by HEP Fin-Tex/Trust-River, L.P., a Texas limited
partnership (hereinafter referred to as “Grantor”), a subsidiary of Holly Energy
Partners, L.P., a Delaware limited partnership (“HEP”), whose address for notice
hereunder is at 100 Crescent Court, Suite 1600, Dallas, Texas 75201-6927,
Attention: General Counsel, facsimile number (214) 871-3523, to Harlin R. Dean,
Trustee (hereinafter referred to in such capacity as “Trustee”), whose address
is 7616 LBJ Freeway, Suite 300, Dallas, Texas 75251, for the benefit of the
herein below defined Beneficiary.

W I T N E S S E T H:

ARTICLE 1

DEFINITIONS



1.1   Definitions. As used herein, the following terms shall have the following
meanings:

(a) Affiliate: With respect to a specified Person, any other Person controlling,
controlled by or under common control with that first Person. As used in this
definition, the term “control” includes (a) with respect to any Person having
voting shares or the equivalent and elected directors, managers or Persons
performing similar functions, the ownership of or power to vote, directly or
indirectly, shares or the equivalent representing more than 50% of the power to
vote in the election of directors, managers or Persons performing similar
functions, (b) ownership of more than 50% of the equity or equivalent interest
in any Person and (c) the ability to direct the business and affairs of any
Person by acting as a general partner, manager or otherwise.

(b) Beneficiary: Alon USA, LP, a Texas limited partnership, whose address for
notice hereunder is 7616 LBJ Freeway, Suite 300, Dallas, Texas 75251, Attention:
General Counsel, facsimile number (972) 367-3724.

(c) Contracts: The Terminal Contracts and/or the Pipeline Contracts, as the
context may require.

(d) Deed of Trust: Shall have the meaning set forth in the introductory
paragraph hereof.

(e) Easements: The Terminal Easements and/or the Pipeline Easements, as the
context may require.

1



--------------------------------------------------------------------------------



 



(f) Event of Default: Any happening or occurrence described in Article 7 of this
Deed of Trust.

(g) Fixtures: All materials, supplies, equipment, apparatus and other items now
or hereafter acquired by Grantor and now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Real
Property, the Pipelines or the Terminals, together with all accessions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof.

(h) Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.

(i) Grantor: The above defined Grantor, whether one or more, and any and all
subsequent owners of the Mortgaged Property or any part thereof.

(j) Impositions: All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, charges and assessments and any interest, costs or penalties
with respect thereto, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed upon the Mortgaged
Property or the ownership, use, occupancy or enjoyment thereof.

(k) Improvements: The Terminal Improvements and the Pipeline Improvements, as
the context may require.

(l) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, including,
without limitation, the Surface Leases, save and except any and all leases,
subleases or other agreements pursuant to which Grantor is granted a possessory
interest in the Real Property.

(m) Legal Requirements: Shall mean (i) any and all laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, writs, decrees, requirements or
determinations of any Governmental Entity, and (ii) to the extent not covered by
clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.

2



--------------------------------------------------------------------------------



 



(n) Mortgaged Property: The Terminal Assets and the Pipeline Assets, together
with:



  (i)   all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances in anywise appertaining thereto, and all
right, title and interest of Grantor in and to any streets, ways, alleys, strips
or gores of land adjoining the Real Property or any part thereof; and     (ii)  
all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and     (iii)   all other property and rights of Grantor of every kind
and character to the extent specifically relating to and used or to be used
solely in connection with the foregoing property, and all proceeds and products
of any of the foregoing.

As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein. Notwithstanding anything to the contrary herein, in no event shall the
term “Mortgaged Property” include any Product owned by third parties that may be
shipped through or stored at or in any of the Mortgaged Property.

(o) Obligations: Shall have the meaning given such term in Section 2.1.

(p) Permitted Encumbrances: Shall mean any of the following matters:

(a) any (i) inchoate liens, security interests or similar charges constituting
or securing the payment of expenses which were incurred incidental to the
ownership and operation of the Pipelines and Terminals (collectively, the
“Operations”) or the operation, storage, transportation, shipment, handling,
repair, construction, improvement or maintenance of the Mortgaged Property, and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’, warehousemen’s, barge or ship owner’s and carriers’ liens or other
similar liens, security interests or charges for liquidated amounts arising in
the ordinary course of business incidental to the conduct of the Operations or
the ownership and operation of the Mortgaged Property, securing amounts the
payment of which is not delinquent and that will be paid in the ordinary course
of business or, if delinquent, that are being contested in good faith with any
action or proceeding to foreclose or attach any of the Mortgaged Property on
account thereof properly stayed; (b) any liens or security interests for Taxes
not yet delinquent or, if delinquent, that are being contested in good faith in
the ordinary course of business with any action or proceeding to foreclose or
attach any of the Mortgaged Property on account thereof properly stayed; (c) any
liens or security interests reserved in leases, rights of way or other real
property interests for rental or for compliance with the terms of such

3



--------------------------------------------------------------------------------



 



leases, rights of way or other real property interests, provided payment of the
debt secured is not delinquent or, if delinquent, is being contested in good
faith in the ordinary course of business with any action or proceeding to
foreclose or attach any of the Mortgaged Property on account thereof properly
stayed; (d) all prior reservations of minerals in and under or that may be
produced from any of the lands constituting part of the Mortgaged Property or on
which any part of the Mortgaged Property is located; (e) all liens (other than
liens for borrowed money), security interests, charges, easements, restrictive
covenants, encumbrances, contracts, instruments, obligations, discrepancies,
conflicts, shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering title to the Mortgaged Property which individually or in the
aggregate are not such as to unreasonably or materially interfere with or
prevent any material operations conducted on the Mortgaged Property; (f) rights
reserved to or vested in any Governmental Entity to control or regulate any of
the Mortgaged Property or the Operations and all Legal Requirements of such
authorities, including any building or zoning ordinances and all environmental
laws; (g) any contract, easement, instrument, lien, security instrument, permit,
amendment, extension or other matter entered into by a party in accordance with
the terms of the Contribution Agreement (as defined in the Pipelines and
Terminals Agreement) or in compliance with the approvals or directives of the
other party made pursuant to such Contribution Agreement; (h) all Post Closing
Consents (as defined in the Contribution Agreement); (i) defects in the early
chain of the title consisting of the mere failure to recite marital status in a
document or omissions of successions of heirship proceedings, unless such
failure or omission results in another person’s superior claim of title to the
Pipeline Easements or relevant portion thereof; (j) any assertion of a defect
based on a lack of a survey with respect to the Pipelines; (k) any title defect
affecting (or the termination or expiration of) any easement, right of way,
leasehold interest or fee interest affecting property over which the Pipelines
pass which has been replaced prior to the date of this Deed of Trust by an
easement, right of way, leasehold interest or fee interest covering
substantially the same land or the portion thereof used by Beneficiary or its
affiliates; and (l) all Senior Liens.

(q) Permits: The Terminal Permits and/or the Pipeline Permits, as the context
may require.

(r) Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.

(s) Personalty: The Terminal Equipment, the Pipeline Equipment, and all other
personal property (other than the Fixtures) and intangible assets of any kind or
character as defined in and subject to the provisions of the Texas Business and
Commerce Code (Article 9 — Secured Transactions), which are now or hereafter
located or to be located

4



--------------------------------------------------------------------------------



 



upon, within or about the Real Property, or which are or may be used in or
related to the planning, development, financing or operation of the Mortgaged
Property, together with all accessories, replacements and substitutions thereto
or therefor and the proceeds thereof.

(t) Pipeline Assets: All of the following assets, properties and rights, whether
real, personal or mixed, which are owned or held for use by Grantor solely in
connection with the ownership or operation of those certain pipelines described
in Part I of Exhibit B (the “Pipelines”) and the maps depicted in Part II of
Exhibit B:

   (i) All parcels of fee simple real property now or hereafter owned by Grantor
on which any part of the Pipelines are located including, without limitation,
the property held in fee by Grantor listed on Part III of Exhibit B
(collectively, the “Pipeline Fee Land”);

   (ii) All leases of real property now or hereafter entered into or acquired by
Grantor on which all or a part of the Pipelines are located, including, without
limitation, the leases (the “Pipeline Leases”) listed on Part IV of Exhibit B;

   (iii) All easements, rights-of-way, property use agreements, line rights and
real property licenses (including right-of-way permits from railroads and road
crossing permits or other right-of-way permits from Governmental Entities)
required to operate the Pipelines now or hereafter entered into or acquired by
Grantor, including, without limitation, the easements, rights-of-way, property
use agreements, line rights and real property licenses listed on Part V of
Exhibit B (the “Pipeline Easements”);

   (iv) All structures, fixtures and appurtenances to the real property
described in clause (i) above and the leased land covered by the leases
described in clause (ii) above and now or hereafter owned by Grantor, including,
without limitation, any buildings, pipelines and pumping facilities listed on
Part VI of Exhibit B (collectively, the “Pipeline Improvements”);

   (v) To the extent same do not constitute Pipeline Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, machinery, engines, pipes, pipelines, valves, valve
boxes, connections, gates, scraper trap extenders, telecommunication facilities
and equipment (including microwave and other transmission towers), lines, wires,
computer hardware, fixed or mobile machinery and equipment, vehicle refueling
tanks, pumps, heating and non-pipeline pumping stations, fittings, tools,
furniture and metering equipment now or hereafter acquired by Grantor,
including, without limitation, (A) from time to time located on the Pipeline
Real Property, but excluding the assets of others located at such locations, or
(B) wherever located, in each case as listed on Part VII of Exhibit B (the
“Pipeline Equipment”);

   (vi) The contracts, agreements, leases and other legally binding rights and
obligations of Grantor listed on Part VIII of Exhibit B, but excluding those
contracts and

5



--------------------------------------------------------------------------------



 



agreements constituting Pipeline Leases and Pipeline Easements (the “Pipeline
Contracts”);

   (vii) The intellectual property rights and related computer software listed
on Part IX of Exhibit B;

   (viii) All permits, licenses, certificates, authorizations, registrations,
orders, waivers, variances and approvals now or hereafter granted by any
Governmental Entity to Grantor or its predecessors in interest pertaining solely
to the ownership or operation of the Pipelines, including, without limitation,
those permits, licenses, certificates, authorizations, registrations, orders,
waivers, variances and approvals listed on Part X of Exhibit B, in each case to
the extent the same are assignable (the “Pipeline Permits”); and

   (ix) All records and documents now or hereafter acquired by Grantor relating
solely to the ownership, condition or operation of the Pipeline Assets (the
“Pipeline Records”).

(u) Pipeline Contracts: Shall have the meaning set forth in subsection (vi) of
the definition of Pipeline Assets.

(v) Pipeline Easements: Shall have the meaning set forth in subsection (iii) of
the definition of Pipeline Assets.

(w) Pipeline Equipment: Shall have the meaning set forth in subsection (v) of
the definition of Pipeline Assets.

(x) Pipeline Fee Land: Shall have the meaning set forth in subsection (i) of the
definition of Pipeline Assets.

(y) Pipeline Improvements: Shall have the meaning set forth in subsection
(iv) of the definition of Pipeline Assets.

(z) Pipeline Leases: Shall have the meaning set forth in subsection (ii) of the
definition of Pipeline Assets.

(aa) Pipeline Permits: Shall have the meaning set forth in subsection (viii) of
the definition of Pipeline Assets.

(bb) Pipeline Real Property: Collectively, the Pipeline Fee Land, the Pipeline
Leases, the Pipeline Improvements and the Pipeline Easements.

(cc) Pipeline Records: Shall have the meaning set forth in subsection (ix) of
the definition of Pipeline Assets.

6



--------------------------------------------------------------------------------



 



(dd) Pipelines: Shall have the meaning set forth in the first paragraph of the
definition of Pipeline Assets.

(ee) Pipelines and Terminals Agreement: That certain Pipelines and Terminals
Agreement dated as of February 28, 2005 between HEP and Beneficiary, together
with any amendments, restatements or modifications from time to time made
thereto.

(ff) Product: Crude oil, distilled liquid crude oil fractions, gasoline,
iso-butane, diesel fuel, and/or jet fuel transported through the Pipelines.

(gg) Real Property: The Terminal Real Property and the Pipeline Real Property.

(hh) Security Documents: This Deed of Trust and any and all other documents now
or hereafter executed by Grantor or any other Person to evidence or secure the
performance of the Obligations.

(ii) Senior Bank Liens: Collectively, (a) each lien and security interest in all
or any portion of the Mortgaged Property heretofore or hereafter granted by
Grantor or its Affiliates in favor of Union Bank of California, N.A., in its
capacity as the administrative agent (or any assignee of or successor to such
administrative agent) under the Senior Credit Agreement and on behalf of the
Credit Parties (as defined in the security documents related to such liens and
security interests), and (b) each lien and security interest in all or any
portion of the Mortgaged Property hereafter granted by any Person who acquires
an interest in all or any portion of the Mortgaged Property securing senior debt
of such Person.

(jj) Senior Credit Agreement: That certain Credit Agreement dated as of July 7,
2004 (as extended, amended, supplemented and/or restated, including any
refinancing thereof in whole or in part, from time to time) among Holly Energy
Partners – Operating, L.P., a Delaware limited partnership, the banks party
thereto from time to time, and Union Bank of California, N.A., in its capacity
as administrative agent (or any assignee of or successor to such administrative
agent).

(kk) Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Deed of Trust has been subordinated thereto pursuant to the terms of a
Subordination, Non-Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto executed by the Beneficiary and the holder of such
lien and security interest and recorded in the Official Public Records of Real
Property of Archer, Baylor, Clay, Culberson, Ector, Haskell, Howard, Jones,
Loving, Midland, Mitchell, Nolan, Reeves, Schackelford, Taylor, Throckmorton,
Wichita and Winkler Counties, Texas, and (at the election of such holder) any or
all of the other counties in Texas in which any of the Mortgaged Property is
located.

(ll) Surface Leases: The Terminal Leases and/or the Pipeline Leases, as the
context may require.

7



--------------------------------------------------------------------------------



 



(mm) Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.

(nn) Terminal Assets: All of the following assets, properties and rights,
whether real, personal or mixed, which are owned or held for use by Grantor
solely in connection with the ownership or operation of those certain terminals
described in Part I of Exhibit A (the “Terminals”):

   (i) All parcels of fee simple real property now or hereafter owned by Grantor
on which any part of the Terminals is located including, without limitation, the
property listed on Part II of Exhibit A (collectively, the “Terminal Fee Land”);

   (ii) All leases of real property now or hereafter entered into or acquired by
Grantor on which all or a part of the Terminals is located, including, without
limitation, the leases (the “Terminal Leases”) listed on Part III of Exhibit A;

   (iii) All easements, rights-of-way, property use agreements, line rights and
real property licenses (including right-of-way permits from railroads and road
crossing permits or other right-of-way permits from Governmental Entities)
required to operate the Terminals now or hereafter entered into or acquired by
Grantor, including, without limitation, the easements, rights-of-way, property
use agreements, line rights and real property licenses listed on Part IV of
Exhibit A (the “Terminal Easements”);

   (iv) All structures, fixtures and appurtenances to the real property
described in clause (i) above and the leased land covered by the leases
described in clause (ii) above and now or hereafter owned by Grantor, including,
without limitation, any buildings, pipelines and pumping facilities, listed on
Part V of Exhibit A (collectively, the “Terminal Improvements”);

   (v) To the extent same do not constitute Terminal Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, machinery, engines, pipes, pipelines, valves, valve
boxes, connections, gates, scraper trap extenders, telecommunication facilities
and equipment (including microwave and other transmission towers), lines, wires,
computer hardware, fixed or mobile machinery and equipment, vehicle refueling
tanks, pumps, heating and non-pipeline pumping stations, fittings, tools,
furniture and metering equipment, now or hereafter acquired by Grantor,
including, without limitation, (A) from time to time located on the Terminal
Real Property, but excluding the assets of others located at such locations, or
(B) wherever located, in each case as listed on Part VI of Exhibit A (the
“Terminal Equipment”);

   (vi) The contracts, agreements, leases and other legally binding rights and
obligations of Grantor listed on Part VII of Exhibit A, but excluding those
contracts and

8



--------------------------------------------------------------------------------



 



agreements constituting Terminal Leases and Terminal Easements (the “Terminal
Contracts”);

   (vii) The intellectual property rights and related computer software listed
on Part VIII of Exhibit A;

   (viii) All permits, licenses, certificates, authorizations, registrations,
orders, waivers, variances and approvals now or hereafter granted by any
Governmental Entity to Grantor or its predecessors in interest pertaining solely
to the ownership or operation of the Terminals, including, without limitation,
those permits, licenses, certificates, authorizations, registrations, orders,
waivers, variances and approvals listed on Part IX of Exhibit A, in each case to
the extent the same are assignable (the “Terminal Permits”); and

   (ix) All records and documents now or hereafter acquired by Grantor relating
solely to the ownership, condition or operation of the Terminal Assets (the
“Terminal Records”).

(oo) Terminal Contracts: Shall have the meaning set forth in subsection (vi) of
the definition of Terminal Assets.

(pp) Terminal Easements: Shall have the meaning set forth in subsection (iii) of
the definition of Terminal Assets.

(qq) Terminal Equipment: Shall have the meaning set forth in subsection (v) of
the definition of Terminal Assets.

(rr) Terminal Fee Land: Shall have the meaning set forth in subsection (i) of
the definition of Terminal Assets.

(ss) Terminal Improvements: Shall have the meaning set forth in subsection
(iv) of the definition of Terminal Assets.

(tt) Terminal Leases: Shall have the meaning set forth in subsection (ii) of the
definition of Terminal Assets.

(uu) Terminal Permits: Shall have the meaning set forth in subsection (viii) of
the definition of Terminal Assets.

(vv) Terminal Real Property: Collectively, the Terminal Fee Land, the Terminal
Leases, the Terminal Improvements and the Terminal Easements.

(ww) Terminal Records: Shall have the meaning set forth in subsection (ix) of
the definition of Terminal Assets.

9



--------------------------------------------------------------------------------



 



(xx) Terminals: Shall have the meaning set forth in the first paragraph of the
definition of Terminal Assets.

ARTICLE 2

GRANT

2.1 Grant. To secure and enforce the prompt performance and compliance by HEP of
all obligations set forth for HEP in Section 13(c), Section 17(c),
Section 17(d), Section 18 and Section 21(c) of the Pipelines and Terminals
Agreement, plus all damages owed to Beneficiary resulting from any rejection of
the Pipelines and Terminals Agreement by HEP in any bankruptcy or insolvency
proceeding involving HEP, and any reasonable costs and expenses (including, but
not limited to, attorneys’ and experts’ fees and court costs) incurred by
Beneficiary in enforcing and exercising its rights hereunder (collectively, the
“Obligations”), Grantor has GRANTED, BARGAINED, SOLD and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee the Mortgaged
Property, subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD
the Mortgaged Property unto Trustee, forever, and Grantor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Trustee against every Person whomsoever lawfully
claiming or to claim the same or any part thereof other than against any holder
of any Senior Lien; provided, however, that this grant shall terminate upon the
full performance and discharge of all of the Obligations and in accordance with
the other terms set forth herein.

ARTICLE 3

WARRANTIES AND REPRESENTATIONS

     Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:

3.1 Organization and Power. Grantor (a) is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Texas, and
has complied with all conditions prerequisite to its doing business in the State
of Texas and (b) has all requisite power and all governmental certificates of
authority, licenses, permits, qualifications and documentation to own, lease and
operate its properties and to carry on its business as now being, and as
proposed to be, conducted.

3.2 Validity of Security Documents. The execution, delivery and performance by
Grantor of the Security Documents (a) are within Grantor’s powers and have been
duly authorized by Grantor’s partners or other necessary parties, and all other
requisite action for such authorization has been taken; (b) have received all
(if any) requisite prior governmental approval in order to be legally binding
and enforceable in accordance with the terms thereof; and (c) will not violate,
be in conflict with, result in a breach of or constitute (with due notice or
lapse of time, or both) a default under, any Legal Requirement or result in the
creation or imposition of any lien, charge

10



--------------------------------------------------------------------------------



 



or encumbrance of any nature whatsoever upon any of Grantor’s property or
assets, except as contemplated by the provisions of the Security Documents. The
Security Documents constitute the legal, valid and binding obligations of
Grantor and others obligated under the terms of the Security Documents, in
accordance with their respective terms.

3.3 Lien of this Instrument. Subject to the Senior Liens, this Deed of Trust
constitutes a valid and subsisting deed of trust lien on the Real Property and
the Fixtures and a valid, subsisting security interest in and to, and a valid
assignment of, the Personalty and Leases, all in accordance with the terms
hereof.

3.4 Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of Grantor threatened, against or affecting the Grantor as a result of
or in connection with Grantor’s entering into this Deed of Trust, or involving
the validity or enforceability of this Deed of Trust or the priority of the
liens and security interests created by the Security Documents, and no event has
occurred (including specifically Grantor’s execution of the Security Documents)
which will violate, be in conflict with, result in the breach of, or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property other than
the liens and security interests created by the Security Documents.

ARTICLE 4

AFFIRMATIVE COVENANTS OF GRANTOR

     Grantor hereby unconditionally covenants and agrees with Beneficiary as
follows:

4.1 Lien Status. Except for the Permitted Encumbrances, Grantor will protect the
lien and security interest status of this Deed of Trust and except for the
Permitted Encumbrances, will not, without the prior written consent of
Beneficiary, place, or permit to be placed, or otherwise mortgage, hypothecate
or encumber the Mortgaged Property with, any other lien or security interest of
any nature whatsoever (statutory, constitutional or contractual) regardless of
whether same is allegedly or expressly inferior to the lien and security
interest created by this Deed of Trust, and, if any such lien or security
interest is asserted against the Mortgaged Property, Grantor will promptly, at
its own cost and expense, (a) pay the underlying claim in full or take such
other action so as to cause same to be released and (b) within five days from
the date such lien or security interest is so asserted, give Beneficiary notice
of such lien or security interest. Such notice shall specify who is asserting
such lien or security interest and shall detail the origin and nature of the
underlying claim giving rise to such asserted lien or security interest.

11



--------------------------------------------------------------------------------



 



ARTICLE 5

NEGATIVE COVENANTS OF GRANTOR

          Grantor hereby covenants and agrees with Beneficiary that, until the
full performance and discharge of all of the Obligations, Grantor will not,
without the prior written consent of Beneficiary, create, place or permit to be
created or placed, or through any act or failure to act, acquiesce in the
placing of, or allow to remain, any mortgage, pledge, lien (statutory,
constitutional or contractual), security interest, encumbrance or charge on, or
conditional sale or other title retention agreement, regardless of whether same
are expressly subordinate to the liens of the Security Documents, with respect
to, the Mortgaged Property, other than the Permitted Encumbrances.

ARTICLE 6

AFFIRMATIVE COVENANTS OF BENEFICIARY

          By its acceptance hereof, Beneficiary recognizes that (a) Grantor is
obligated or may hereafter become obligated to any of the Credit Parties in
connection with the Senior Credit Agreement, and (b) Grantor and any future
owner of the Mortgaged Property may incur additional indebtedness or become
otherwise obligated to one or more banks, insurance companies, investment banks
or other financial institutions regularly engaged in commercial lending and/or
bonds, debentures, notes and similar instruments evidencing obligations that may
be secured by liens or security interests on some or all of Grantor’s property,
including the Mortgaged Property (the holder of such liens or security interests
being a “Secured Lender”). To the extent that any such Secured Lender notifies
Beneficiary of Secured Lender’s desire to subordinate the lien and security
interest held by Beneficiary pursuant to this Deed of Trust, Beneficiary, by its
acceptance hereof, will agree to effect such subordination by promptly
executing, in one or more counterparts, a Subordination, Non-Disturbance and
Attornment Agreement in substantially the form of Attachment 1 hereto (the
“SNDA”). The subordination of this Deed of Trust shall (i) not be effective
unless and until the SNDA has been executed by the Secured Lender, and (ii) be
subject to compliance by the Secured Lender with its obligations under Section 3
and Section 4 of the SNDA. Any Secured Lender who is a party to an SNDA and who
is in compliance with its obligations under Section 3 and Section 4 of such SNDA
is hereinafter referred to as a “Lienholder.”

ARTICLE 7

EVENTS OF DEFAULT

          The term “Event of Default”, as used in the Security Documents, shall
mean the occurrence or happening, at any time and from time to time, of any one
or more of the following.

12



--------------------------------------------------------------------------------



 



7.1 Breach of Deed of Trust. (a) Grantor shall (i) fail to perform or observe,
in any material respect, any covenant, condition or agreement of this Deed of
Trust to be performed or observed by Grantor, or (ii) breach any warranty or
representation made by Grantor in this Deed of Trust, and such failure or breach
shall continue unremedied for a period of thirty (30) days after receipt of
written notice thereof to the Grantor from the Beneficiary; provided, however,
that in the event such failure or breach cannot be reasonably cured within such
thirty (30) day period and Grantor has diligently proceeded (and continues to
proceed) to cure such breach, Grantor shall have an additional sixty (60) days
to cure such failure or breach, or (b) HEP shall fail to perform all of the
Obligations in full and on or before the dates same are to be performed (after
giving effect to any applicable grace and cure periods).

7.2 Voluntary Bankruptcy. Grantor shall (i) voluntarily be adjudicated a
bankrupt or insolvent, (ii) procure, permit or suffer the voluntary or
involuntary appointment of a receiver, trustee or liquidator for itself or for
all or any substantial portion of its property, (iii) file any petition seeking
a discharge, rearrangement, or reorganization of its debts pursuant to the
bankruptcy laws or any other debtor relief laws of the United States or any
state or any other competent jurisdiction, or (iv) make a general assignment for
the benefit of its creditors.

7.3 Involuntary Bankruptcy. If (i) a petition is filed against Grantor seeking
to rearrange, reorganize or extinguish its debts under the provisions of any
bankruptcy or other debtor relief law of the United States or any state or other
competent jurisdiction, and such petition is not dismissed or withdrawn within
sixty (60) days after its filing, or (ii) a court of competent jurisdiction
enters an order, judgment or decree appointing, without the consent of Grantor a
receiver or trustee for it, or for all or any part of its property, and such
order, judgment, or decree is not dismissed, withdrawn or reversed within sixty
(60) days after the date of entry of such order, judgment or decree.

7.4 Rejection of Pipelines and Terminals Agreement. A rejection, by or on behalf
of Grantor or HEP, of the Pipelines and Terminals Agreement in bankruptcy.

ARTICLE 8

DEFAULT

8.1 Remedies. Subject, in each case, to the rights of any Lienholder arising
under or pursuant to the Senior Liens, and the terms and provisions of the SNDA,
and provided no Alon Event of Default (as defined in the Pipelines and Terminals
Agreement) has occurred and is continuing (other than an Alon Event of Default
resulting solely and directly from a failure by HEP to comply with the
Obligations), if an Event of Default shall occur and be continuing, Beneficiary
may, at Beneficiary’s election and by or through Trustee or otherwise, exercise
any or all of the following rights, remedies and recourses.

(a) Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event

13



--------------------------------------------------------------------------------



 



of Default and without Beneficiary’s prior written consent thereto, Beneficiary
may invoke any and all legal remedies (other than foreclosure) to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title and writ of restitution. Nothing contained in
the foregoing sentence shall, however, be construed to impose any greater
obligation or any prerequisites to acquiring possession of the Mortgaged
Property after an Event of Default than would have existed in the absence of
such sentence.

(b) Operation of Mortgaged Property. Hold, lease, manage, operate or otherwise
use or permit the use of the Mortgaged Property, either itself or by other
Persons, firms or entities, in such manner, for such time and upon such other
terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable), and apply all amounts
collected by Trustee or Beneficiary in connection therewith in accordance with
the provisions of Section 8.7.

(c) Trustee or Receiver. Prior to, upon or at any time after, commencement of
any legal proceedings hereunder, make application to a court of competent
jurisdiction as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Mortgaged Property for the satisfaction of the
Obligations for appointment of a receiver of the Mortgaged Property, and Grantor
does hereby irrevocably consent to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court.

(d) Other. Exercise any and all other rights, remedies and recourses granted
under this Deed of Trust.

8.2 Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have all
rights, remedies and recourses granted in the Pipelines and Terminals Agreement
and, subject to the rights of any Lienholder arising under or pursuant to the
Senior Liens, and the terms and provisions of the SNDA, the Deed of Trust and
same (a) shall be cumulative and concurrent; (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under this Deed
of Trust, or against the Mortgaged Property, or against any one or more of them,
at the sole discretion of Beneficiary; (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Grantor that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy or recourse; and (d) are intended to be,
and shall be, nonexclusive.

8.3 Obligations. Neither Grantor, HEP nor any other Person hereafter obligated
for performance or fulfillment of all or any of the Obligations shall be
relieved of such obligation by reason of (a) the failure of Trustee to comply
with any request of Grantor or any other Person to enforce any provisions of
this Deed of Trust; (b) the release, regardless of consideration, of the
Mortgaged Property or the addition of any other property to the Mortgaged
Property; (c) any agreement or stipulation between any subsequent owner of the
Mortgaged Property and

14



--------------------------------------------------------------------------------



 



Beneficiary extending, renewing, rearranging or in any other way modifying the
terms of the Security Documents without first having obtained the consent of,
given notice to or paid any consideration to Grantor or such other Person, and
in such event Grantor and all such other Persons shall continue to be liable to
make payment according to the terms of any such extension or modification
agreement unless expressly released and discharged in writing by Beneficiary; or
(d) by any other act or occurrence save and except the complete fulfillment of
all of the Obligations.

8.4 Release of and Resort to Collateral. Beneficiary may release, regardless of
consideration, any part of the Mortgaged Property without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the lien or security
interest created in or evidenced by this Deed of Trust or their stature as a
lien and security interest in and to the Mortgaged Property.

8.5 Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Grantor hereby irrevocably and unconditionally waives
and releases (a) all benefits that might accrue to Grantor by virtue of any
present or future law exempting the Mortgaged Property from attachment, levy or
sale on execution or providing for any appraisement, valuation, stay of
execution, exemption from civil process, redemption or extension of time for
payment; (b) all notices of any Event of Default or of Trustee’s election to
exercise or his actual exercise of any right, remedy or recourse provided for
under this Deed of Trust; and (c) any right to a marshalling of assets or a sale
in inverse order of alienation.

8.6 Discontinuance of Proceedings. In case Beneficiary shall have proceeded to
invoke any right, remedy or recourse permitted under this Deed of Trust and
shall thereafter elect to discontinue or abandon same for any reason,
Beneficiary shall have the unqualified right so to do and, in such an event,
Grantor and Beneficiary shall be restored to their former positions with respect
to the Obligations, the Security Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Beneficiary shall
continue as if same had never been invoked.

8.7 Application of Proceeds. Subject, in each case, to the rights of any
Lienholder arising under or pursuant to the Senior Liens, and the terms and
provisions of the SNDA (including, without limitation, the right to receive
payments otherwise due to HEP under the terms of the Pipelines and Terminals
Agreement), the proceeds and other amounts generated by the holding, operating
or other use of, the Mortgaged Property shall be applied by Trustee or
Beneficiary (or the receiver, if one is appointed) to the extent that funds are
so available therefrom in the following orders of priority:

(a) first, to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing and improving the
same, including without limitation (i) trustees’ and receivers’ fees, (ii) court
costs, (iii) attorneys’ and accountants’ fees, and (iv) the payment of any and
all Impositions, liens, security interests or other rights, titles or interests
equal or superior to the lien and security interest of this Deed of Trust
(except those to which the Mortgaged Property has

15



--------------------------------------------------------------------------------



 



been sold subject to and without in any way implying Beneficiary’s prior consent
to the creation thereof);

(b) second, to the payment of all amounts which may be due to Beneficiary with
respect to the Obligations;

(c) third, to the extent permitted by law, funds are available therefor out of
the proceeds generated by the holding, operating or other use of the Mortgaged
Property and known by Beneficiary, to the payment of any indebtedness or
obligation secured by a subordinate deed of trust on or security interest in the
Mortgaged Property; and

(d) fourth, to Grantor.

8.8 INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY TRUSTEE AND/OR BENEFICIARY
PURSUANT TO THIS MORTGAGE, TRUSTEE AND/OR BENEFICIARY AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS,
REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS AND EXPERTS (COLLECTIVELY THE
“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
RESULTING FROM (i) AN ASSERTION THAT TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY
HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED PROPERTY CLAIMED BY
THIRD PERSONS OR (ii) ANY ACT OR OMISSION OF TRUSTEE, BENEFICIARY OR INDEMNIFIED
PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED
PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT
FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
TRUSTEE, BENEFICIARY OR ANY INDEMNIFIED PARTY NOR SHALL TRUSTEE, BENEFICIARY
AND/OR ANY INDEMNIFIED PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION, DUTY OR LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO
INDEMNIFY TRUSTEE, BENEFICIARY AND EACH OF THEIR RESPECTIVE INDEMNIFIED PARTIES
FOR, AND TO HOLD THEM HARMLESS FROM, ANY AND ALL LOSSES WHICH MAY OR MIGHT BE
INCURRED BY TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY BY REASON OF THIS DEED OF
TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER, INCLUDING SUCH LOSSES
WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN
INDEMNIFIED PARTY OR WHICH MAY RESULT FROM STRICT LIABILITY, WHETHER UNDER
APPLICABLE LAW OR OTHERWISE, UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH OF TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY.
SHOULD TRUSTEE, BENEFICIARY AND/OR ANY INDEMNIFIED PARTY MAKE ANY EXPENDITURE ON
ACCOUNT OF ANY SUCH LOSSES, THE AMOUNT THEREOF, INCLUDING, WITHOUT

16



--------------------------------------------------------------------------------



 



LIMITATION, COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND
OBLIGATION (WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY
GRANTOR TO TRUSTEE AND/OR BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE
EXPENDED UNTIL PAID AT THE HIGHEST RATE ALLOWED BY LAW, SHALL BE A PART OF THE
OBLIGATIONS AND SHALL BE SECURED BY THIS DEED OF TRUST. THE LIABILITIES OF
GRANTOR AS SET FORTH IN THIS SECTION 8.8 SHALL SURVIVE THE TERMINATION OF THIS
DEED OF TRUST.

ARTICLE 9

SECURITY AGREEMENT

9.1 Security Interest. This Deed of Trust shall be construed as a deed of trust
on real property and it shall (subject to the Senior Liens) also constitute and
serve as a “Security Agreement” on personal property within the meaning of, and
shall constitute a security interest under, the Uniform Commercial Code (being
Chapter 9 of the Texas Business and Commerce Code, as to property within the
scope thereof and situated in the State of Texas) with respect to the
Personalty, Fixtures and Leases. To this end, Grantor has GRANTED, BARGAINED,
CONVEYED, ASSIGNED, TRANSFERRED, AND SET OVER, and by these presents does GRANT,
BARGAIN, CONVEY, ASSIGN, TRANSFER AND SET OVER, unto Trustee and unto
Beneficiary, a security interest and all of Grantor’s right, title and interest
in, to and under the Personalty, Fixtures and Leases to secure the full and
timely performance and discharge of the Obligations, subject only to the
Permitted Encumbrances.

9.2 Financing Statements. Grantor hereby authorizes Beneficiary to file such
“Financing Statements,” and Grantor hereby agrees to execute and deliver such
further assurances as Beneficiary may, from time to time, consider reasonably
necessary to create, perfect and preserve Beneficiary’s security interest herein
granted and Beneficiary may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest.

9.3 Uniform Commercial Code Remedies. Subject, in each case, to the rights of
any Lienholder under or pursuant to the Senior Liens, and the terms and
provisions of the SNDA and this Deed of Trust, Beneficiary and/or Trustee shall
have all the rights, remedies and recourses (other than auction and sale rights)
with respect to the Personalty, Fixtures and Leases afforded to it by the
aforesaid Uniform Commercial Code (being Chapter 9 of the Texas Business and
Commerce Code, as to property within the scope thereof and situated in the State
of Texas) in addition to, and not in limitation of, the other rights, remedies
and recourses afforded by this Deed of Trust.

9.4 No Obligation of Trustee or Beneficiary. The assignment and security
interest herein granted shall not be deemed or construed to constitute Trustee
or Beneficiary as a trustee in possession of the Mortgaged Property, to obligate
Trustee or Beneficiary to lease the Mortgaged Property or attempt to do same, or
to take any action, incur any expense or perform or discharge any obligation,
duty or liability whatsoever.

17



--------------------------------------------------------------------------------



 



9.5 Fixture Filing. This Deed of Trust shall constitute a “fixture filing” for
all purposes of Chapter 9 of the Texas Business and Commerce Code. All or part
of the Mortgaged Property are or are to become fixtures; information concerning
the security interest herein granted may be obtained at the addresses set forth
on the first page hereof. The address of the Secured Party (Beneficiary) is the
address set forth in Section 1.1(a) and the address of the Debtor (Grantor) is
the address set forth in the opening recital of this Deed of Trust.

9.6 Satisfaction and Release. If (a) all Obligations secured hereby shall be
paid, performed and satisfied in full, (b) the Mortgaged Property (or any
portion thereof, in which case the provisions of clauses (i) through (iv) below
shall be applicable only to such portion) shall be sold, consigned, conveyed or
transferred in accordance with the provisions of the Pipelines and Terminals
Agreement, (c) the Pipelines and Terminals Agreement shall be terminated,
cancelled or otherwise expire (except to the extent terminated by Beneficiary
pursuant to a Force Majeure event affecting Grantor or an HEP Event of Default
(each as defined in such agreement) and in accordance with Section 10(b) or
Section 17(b) of the Pipelines and Terminals Agreement, as applicable), and the
Obligations of HEP set forth in Section 13(c) of the Pipelines and Terminals
Agreement shall no longer be applicable, and/or (d) at any time Grantor’s or
HEP’s (in the event Grantor does not have a stand-alone credit rating) senior
unsecured debt has an Investment Grade Rating (as hereinafter defined) from both
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Group
(“S&P”) (or any successor to the rating business of either thereof), then (i)
this Deed of Trust shall be null and void, (ii) the liens and security interests
created by this Deed of Trust shall be released as promptly as practicable,
(iii) the Mortgaged Property shall revert to Grantor (or the transferee in the
case of clause (b) above) free and clear of the liens and security interests
created by this Deed of Trust, and (iv) Beneficiary and Trustee (as applicable)
shall execute and deliver, or cause to be executed and delivered, instruments of
satisfaction and release that are reasonably requested by Grantor. Otherwise,
this Deed of Trust shall remain and continue in full force and effect. As used
in this Section 9.6, the term “Investment Grade Rating” shall mean a rating
equal to or higher than Baa3 (or the equivalent) by Moody’s, or BBB- (or the
equivalent) by S&P.

ARTICLE 10

CONCERNING THE TRUSTEE

10.1 No Required Action. Trustee shall not be required to take any action toward
the execution and enforcement of the trust hereby created or to institute,
appear in or defend any action, suit or other proceeding in connection therewith
where in his opinion such action will be likely to involve him in expense or
liability, unless requested so to do by a written instrument signed by
Beneficiary and, if Trustee so requests, unless Trustee is tendered security and
indemnity satisfactory to him against any and all costs, expense and liabilities
arising therefrom. Trustee shall not be responsible for the execution,
acknowledgment or validity of the Security Documents, or for the proper
authorization thereof, or for the sufficiency of the lien and security interest
purported to be created hereby, and makes no representation in respect thereof
or in respect of the rights, remedies and recourses of Beneficiary.

18



--------------------------------------------------------------------------------



 



10.2 Certain Rights. With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ and
advise with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Security Documents, and shall be fully protected in
relying as to legal matters on the advice of counsel; (b) to execute any of the
trusts and powers hereof and to perform any duty hereunder either directly or
through his agents or attorneys; (c) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith; and (d) to take any and all other lawful action as
Beneficiary may instruct Trustee to take to protect or enforce Beneficiary’s
rights hereunder. Trustee shall not be personally liable in case of entry by
him, or anyone entering by virtue of the powers herein granted him, upon the
Mortgaged Property for debts contracted or liability or damages incurred in the
management or operation of the Mortgaged Property. Trustee shall have the right
to rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine. Trustee shall be entitled to reimbursement for expenses
incurred by him in the performance of his duties hereunder and to reasonable
compensation for such of his services hereunder as shall be rendered. Grantor
will, from time to time, pay the compensation due to Trustee hereunder and
reimburse Trustee for, and save him harmless against, any and all liability and
expenses which may be incurred by him in the performance of his duties.

10.3 Retention of Moneys. All moneys received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law) and Trustee shall be under no liability
for interest on any moneys received by him hereunder.

10.4 Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or shall fail or refuse
to execute the same when requested by Beneficiary so to do, or if, for any
reason, Beneficiary shall prefer to appoint a substitute trustee to act instead
of the aforenamed Trustee, Beneficiary shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estates, properties, rights, powers and duties of
the aforenamed Trustee. Such appointment may be executed by any authorized agent
of Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation. Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.

19



--------------------------------------------------------------------------------



 



10.5 Perfection of Appointment. Should any deed, conveyance or instrument of any
nature be required from Grantor by any successor Trustee to more fully and
certainly vest in and confirm to such new Trustee such estates, rights, powers
and duties, then, upon request by such Trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged and delivered
and shall be caused to be recorded and/or filed by Grantor.

10.6 Succession Instruments. Any new Trustee appointed pursuant to any of the
provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers and trusts of its or his
predecessor in the rights hereunder with like effect as if originally named as
Trustee herein; but nevertheless, upon the written request of Beneficiary or of
the successor Trustee, the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor Trustee, upon the trusts herein
expressed, all the estates, properties, rights, powers and trusts of the Trustee
so ceasing to act, and shall duly assign, transfer and deliver any of the
property and moneys held by such Trustee to the successor Trustee so appointed
in its or his place.

10.7 No Representation by Trustee. By accepting or approving anything required
to be observed, performed or fulfilled or to be given to Trustee or Beneficiary
pursuant to the Security Documents, including but not limited to, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal or insurance policy, neither Trustee nor
Beneficiary shall be deemed to have warranted, consented to, or affirmed the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty, consent or affirmation with respect
thereto by Trustee or Beneficiary.

ARTICLE 11

MISCELLANEOUS

11.1 Performance at Grantor’s Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by Grantor
and/or HEP to the extent provided in the Pipelines and Terminals Agreement.

11.2 Survival of Obligations. Each and all of the Obligations shall survive the
execution and delivery of the Security Documents and shall continue in full
force and effect until the Obligations have been performed and discharged in
full.

11.3 Further Assurances. Grantor, upon the request of Trustee or Beneficiary,
will execute, acknowledge, deliver and record and/or file such further
instruments and do such further acts as may be necessary, desirable or proper to
carry out more effectively the purpose of the Security Documents and to subject
to the liens and security interests thereof any property intended by the terms
thereof to be covered thereby, including specifically but without limitation,
any renewals, additions, substitutions, replacements, betterments or
appurtenances to the then Mortgaged Property.

20



--------------------------------------------------------------------------------



 



11.4 Recording and Filing. Grantor will cause the Security Documents and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re-recorded and refiled in such manner and in such places as Trustee or
Beneficiary shall reasonably request, and will pay all such recording, filing,
re-recording and refiling taxes, fees and other charges.

11.5 Notices. All notices or other communications required or permitted to be
given pursuant to this Deed of Trust shall be in writing and shall be considered
as properly given if mailed by first-class United States mail, postage prepaid,
registered or certified with return receipt requested, or by delivering same in
person to the intended addressee or by prepaid telegram. Notice so mailed shall
be effective two days following its deposit. Notice given in any other manner
shall be effective only if and when received by the addressee. For purposes of
notice, the addresses of Beneficiary and Grantor shall be as set forth in
Section 1.1(a) and the opening recital hereinabove, respectively; provided,
however, that either party shall have the right to change its address for notice
hereunder to any other location within the continental United States by the
giving of thirty (30) days’ notice to the other party in the manner set forth
hereinabove.

11.6 No Waiver. Any failure by Trustee or Beneficiary to insist, or any election
by Trustee or Beneficiary not to insist, upon strict performance by Grantor of
any of the terms, provisions or conditions of the Security Documents shall not
be deemed to be a waiver of same or of any other terms, provision or condition
thereof and Trustee or Beneficiary shall have the right at any time or times
thereafter to insist upon strict performance by Grantor of any and all of such
terms, provisions and conditions.

11.7 Beneficiary’s Right to Perform the Obligations. If Grantor shall fail,
refuse or neglect to make any payment or perform any act required by the
Security Documents (after giving effect to any applicable notice and cure
period), then at any time thereafter, and without further notice to or demand
upon Grantor and without waiving or releasing any other right, remedy or
recourse Beneficiary may have because of same, Beneficiary may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Grantor, and shall have the right to enter upon or in the Real
Property for such purpose and to take all such action thereon and with respect
to the Mortgaged Property as it may deem necessary or appropriate but in any
case subject to the rights of any Lienholder arising under or pursuant to the
Senior Liens and the terms and provisions of the SNDA. If Beneficiary shall
elect to pay any Imposition or other sums due with reference to the Mortgaged
Property, Beneficiary may do so in reliance on any bill, statement or assessment
procured from the appropriate Governmental Entity or other issuer thereof
without inquiring into the accuracy or validity thereof. Similarly, in making
any payments to protect the security intended to be created by the Security
Documents, Beneficiary shall not be bound to inquire into the validity of any
apparent or threatened adverse title, lien, encumbrance, claim or charge before
making an advance for the purpose of preventing or removing the same. Grantor
shall indemnify Beneficiary for all losses, expenses, damage, claims and causes
of action, including reasonable attorneys’ fees, incurred or accruing by reason
of any acts performed by Beneficiary pursuant to the provisions of this
Section 11.7 or by reason of any other provision in the Security Documents. All
sums paid by Beneficiary pursuant to this Section 11.7 and all other sums
expended by Beneficiary to which it shall be entitled to be indemnified,
together with interest thereon at the maximum rate allowed by law from the date
of

21



--------------------------------------------------------------------------------



 



such payment or expenditure, shall be secured by the Security Documents and
shall be paid by Grantor to Beneficiary upon demand.

11.8 Covenants Running with the Land. All Obligations contained in the Security
Documents are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property.

11.9 Successors and Assigns. All of the terms of the Security Documents shall
apply to, be binding upon and inure to the benefit of the parties thereto, their
successors and assigns, and all other Persons claiming by, through or under
them.

11.10 Severability. The Security Documents are intended to be performed in
accordance with, and only to the extent permitted by, all applicable Legal
Requirements. If any provision of any of the Security Documents or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable neither the remainder of the instrument
in which such provision is contained nor the application of such provision to
other Persons or circumstances nor the other instruments referred to hereinabove
shall be affected thereby, but rather shall be enforced to the greatest extent
permitted by law.

11.11 Entire Agreement and Modification. The Security Documents contain the
entire agreements between the parties relating to the subject matter hereof and
thereof and all prior agreements relative thereto which are not contained herein
or therein are terminated. Notwithstanding anything herein to the contrary,
Grantor and, by its acceptance hereof, Beneficiary hereby acknowledge and agree
that in the event that any of the terms or provisions of this Deed of Trust
conflict with any terms or provisions of the Pipelines and Terminals Agreement,
the terms or provisions of the Pipelines and Terminals Agreement shall govern
and control for all purposes . The Security Documents may not be amended,
revised, waived, discharged, released or terminated orally but only by a written
instrument or instruments (a) executed by the party against which enforcement of
the amendment, revision, waiver, discharge, release or termination is asserted,
and (b) consented to by the Lienholders to the extent any such amendment,
revision, waiver, discharge, release or termination would be materially adverse
to the rights of any such Lienholder. Any alleged amendment, revision, waiver,
discharge, release or termination which is not so documented shall not be
effective as to any party.

11.12 Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute but one instrument.

11.13 Applicable Law. The Security Documents shall be governed by and construed
according to the laws of the State of Texas (excluding any conflicts of law,
rule or principle that might refer such matters to the laws of another
jurisdiction).

11.14 No Partnership. Nothing contained in the Security Documents is intended
to, or shall be construed as, creating to any extent and in any manner
whatsoever, any partnership, joint venture, or association between Grantor,
Trustee and Beneficiary, or in any way make

22



--------------------------------------------------------------------------------



 



Beneficiary or Trustee coprincipals with Grantor with reference to the Mortgaged
Property, and any inferences to the contrary are hereby expressly negated.

11.15 Headings. The Article, Section and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

11.16 Waiver of Stay, Moratorium, and Similar Rights. Grantor agrees, to the
full extent that it may lawfully do so, that it will not at any time insist upon
or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the indebtedness secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies Beneficiary may have
thereunder, hereunder or by law.

11.17 Transfer of Mortgaged Property. No sale, lease, exchange, assignment,
conveyance or other transfer (each, a “Transfer”) of the Mortgaged Property will
extinguish the lien or security interest created by this Deed of Trust, except
to the extent provided in Section 9.6 of this Deed of Trust or in the Pipelines
and Terminals Agreement. As a condition to any Transfer, Beneficiary may
(a) require the express assumption of the Obligations by the transferee (with or
without the release of Grantor from liability in respect thereof), and
(b) require the execution of an assumption agreement, modification agreements,
supplemental security documents and financing statements satisfactory in form
and substance to Beneficiary.

11.18 Estoppel Certificates. Grantor and Beneficiary agree to execute and
deliver from time to time, upon the request of the other party, a certificate
regarding the status of the Pipelines and Terminals Agreement, consisting of
statements, if true (or if not, specifying why not), (a) that the Pipelines and
Terminals Agreement is in full force and effect, (b) the date through which
payments have been paid, (c) the date of the commencement of the term of the
Pipelines and Terminals Agreement, (d) the nature of any amendments or
modifications of the Pipelines and Terminals Agreement, (e) to such party’s
actual knowledge without investigation, no default, or state of facts which with
the passage of time or notice (or both) would constitute a default, exists under
the Pipelines and Terminals Agreement, (f) to such party’s actual knowledge
without investigation, no setoffs, recoupments, estoppels, claims or
counterclaims exist against the other party under the Pipelines and Terminals
Agreement, and (g) such other factual matters as may be reasonably requested.

11.19 Final Agreement. Grantor acknowledges receipt of a copy of this instrument
at the time of execution hereof. Grantor acknowledges that, except as
incorporated in writing in this Deed of Trust, there are not, and were not, and
no persons are or were authorized to make any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in this Deed of Trust. THE WRITTEN AGREEMENTS HEREIN REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

23



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOLLOW]

24



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

              GRANTOR:
 
            HEP FIN-TEX/TRUST-RIVER, L.P.,
a Texas limited partnership
 
       

  By:   HEP Pipeline GP, L.L.C., a Delaware
limited liability company, its General
Partner
 
       

  By:   Holly Energy Partners — Operating, L.P.,
a Delaware limited partnership,
its Sole Member
 
       

  By:   HEP Logistics GP, L.L.C.,
a Delaware limited liability company,
its General Partner
 
       

  By:   Holly Energy Partners, L.P.,
a Delaware limited partnership,
its Sole Member
 
       

  By:   HEP Logistics Holdings, L.P.,
a Delaware limited partnership,
its General Partner
 
       

  By:   Holly Logistic Services, L.L.C.,
a Delaware limited liability company,
its General Partner
 
       

  By:   W. John Glancy,

      Vice President, General Counsel and
Secretary

     
EMPLOYER IDENTIFICATION NUMBER OF GRANTOR:
 
______________________________
 
   
ORGANIZATIONAL NUMBER OF GRANTOR:
 
______________________________

[Signature Page]

 



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §

  §
COUNTY OF DALLAS
  §

     THIS INSTRUMENT was acknowledged before me on March 1, 2005 by W. John
Clancy, Vice President, General Counsel and Secretary of Holly Logistic
Services, L.L.C., a Delaware limited liability company, as General Partner of
HEP Logistics Holdings, L.P., a Delaware limited partnership, as General Partner
of Holly Energy Partners, L.P., a Delaware limited partnership, the Sole Member
of HEP Logistics GP, L.L.C., a Delaware limited liability company, as General
Partner of Holly Energy Partners – Operating, L.P., a Delaware limited
partnership, the Sole Member of HEP Pipeline GP, L.L.C., a Delaware limited
liability company, as General Partner of HEP Fin-Tex/Trust-River, L.P., a Texas
limited partnership, on behalf of such entities.

     

  ________________________________
Notary Public in and for the State of Texas
 
   
_______________________
My Commission Expires
  ________________________________
Printed Name of Notary

[Acknowledgement Page]

 



--------------------------------------------------------------------------------



 



Exhibit A

     
Part I -
  Description of Terminals
 
   
Part II -
  Description of Terminal Fee Land
 
   
Part III -
  Terminal Leases
 
   
Part IV -
  Terminal Easements
 
   
Part V -
  Terminal Improvements
 
   
Part VI -
  Terminal Equipment
 
   
Part VII -
  Terminal Contracts
 
   
Part VIII -
  Intellectual Property
 
   
Part IX -
  Terminal Permits

A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B

     
Part I -
  Description of Pipelines
 
   
Part II -
  Description of Pipeline Fee Land
 
   
Part III -
  Pipeline Leases
 
   
Part IV -
  Pipeline Easements
 
   
Part V -
  Pipeline Improvements
 
   
Part VI -
  Pipeline Equipment
 
   
Part VII -
  Pipeline Contracts
 
   
Part VIII -
  Intellectual Property
 
   
Part IX -
  Pipeline Permits

B-1

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1

FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

After recording, return to:
Bracewell & Patterson, L.L.P.
South Tower Pennzoil Place
711 Louisiana Street, Suite 2900
Houston, Texas 77002
Attn: Stephanie Koo Song

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

          This Subordination, Non-Disturbance and Attornment Agreement (this
“Agreement”) is executed as of March 1, 2005, among Union Bank of California,
N.A., in its capacity as administrative agent (or any assignee of or successor
to such administrative agent) under the Credit Agreement (as defined below) and
on behalf of the Credit Parties (as defined below) (“Administrative Agent”), and
Alon USA, LP, a Texas limited partnership (“Alon”) and Credit Suisse First
Boston, acting through its Cayman Islands Branch, in its capacity as
administrative agent and collateral agent (or any assignee of or successor to
such administrative agent and/or collateral agent) (“Alon Administrative Agent”)
for the Secured Parties (as defined in the Guarantee and Collateral Agreement,
dated as of January 14, 2004 (the “Alon Security Agreement”), among Alon USA,
Inc., the subsidiaries of Alon USA, Inc. party thereto and Alon Administrative
Agent, as amended, extended, renewed, restated, supplemented or otherwise
modified from time to time), and its successors in such capacity. [Paragraph to
be revised/conformed for Alon Revolving Agent]

RECITALS:

          A. Holly Energy Partners – Operating, L.P., a Delaware limited
partnership (“Operating”), the financial institutions party thereto from time to
time (individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with Operating or any subsidiary thereof from
time to time (individually, a “Swap Counterparty” and collectively, the “Swap
Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Credit Agreement dated as of
July 7, 2004 (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified and/or restated from time to time, the “Credit
Agreement”).

1-1



--------------------------------------------------------------------------------



 



          B. The Financial Institutions are the present owners and holders of
certain promissory notes dated July 7, 2004, in the aggregate principal amount
of $100,000,000, executed by Operating and payable to the order of each such
Financial Institution (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified, and/or restated from time to time, the
“Notes”). Administrative Agent, for the ratable benefit of the Credit Parties,
is the beneficiary of that certain (i) Mortgage, Deed of Trust, Security
Agreement, Assignment of Rents and Leases, Fixture Filing and Financing
Statement dated as of March 1 2005 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified, and/or restated from time
to time, the “Senior Texas Deed of Trust”), and (ii) Mortgage, Security
Agreement, Assignment of Rents and Leases, Fixture Filing and Financing
Statement dated as of March 1, 2005 (as heretofore and hereinafter received,
extended, amended, supplemented, replaced, modified, and/or restated from time
to time, the “Senior Oklahoma Mortgage” and, together with the Senior Texas Deed
of Trust, collectively, the “Senior Mortgage”), and the secured party under
certain other security agreements and documents entered into in connection with
the Credit Agreement (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified, and/or restated from time to time, the
“Security Instruments” and, together with the Credit Agreement, the Notes, the
Senior Mortgage and any other documents, instruments and agreements executed
and/or delivered in connection with the Credit Agreement, collectively, the
“Senior Loan Documents”).

          C. Pursuant to the Senior Loan Documents and to secure the Notes and
the other Secured Obligations (as defined in the Senior Mortgage), HEP
Fin-Texas/Trust River, L.P., a Texas limited partnership (“HEP Fin-Tex”) and a
subsidiary of Holly Energy Partners, L.P., a Delaware limited partnership
(“HEP”) granted a security interest and mortgage lien to or for the benefit of
Administrative Agent, covering the right, title and interest of HEP Fin-Tex in
certain property described in Exhibit A attached hereto (the “Property”).

          D. Alon is the current owner of certain rights and interests under and
pursuant to the provisions of that certain Pipelines and Terminals Agreement
dated as of February 28, 2005 between HEP and Alon (together with any
amendments, restatements or modifications from time to time made thereto, the
“Pipeline and Terminals Agreement”).

          E. Alon is the current beneficiary of certain liens and security
interests in a portion of the Property (the “Subordinated Liens”) under and
pursuant to the provisions of that certain (i) Mortgage and Deed of Trust (with
Security Agreement and Financing Statement) (the “Alon Texas Deed of Trust”)
dated as of March 1, 2005 executed by HEP Fin-Tex to Harlin R. Dean, Trustee,
for the benefit of Alon, securing the Obligations (as defined in the Alon Texas
Deed of Trust), such Alon Texas Deed of Trust being recorded (or to be recorded)
in various counties in the State of Texas, and (ii) Mortgage (with Security
Agreement and Financing Statement) (the “Alon Oklahoma Mortgage” and, together
with the Alon Texas Deed of Trust, collectively, the “Alon Mortgage”) dated as
of March 1, 2005 executed by HEP Fin-Tex to Alon, securing the Obligations (as
defined in the Alon Oklahoma Mortgage), such Alon Oklahoma Mortgage being
recorded (or to be recorded) in various counties in the state of Oklahoma.

          F. Alon has agreed to subordinate its Subordinated Liens under the
Alon Mortgage (but not, pursuant to this Agreement, any of its rights and
interests under the Pipelines and Terminals Agreement) to (i) the Senior
Mortgage and the other Senior Loan Documents, and (ii)

1-2



--------------------------------------------------------------------------------



 



any other mortgage, deed of trust or security instrument granted by a Purchaser
(as defined below) or any subsequent purchaser of any portion of the Mortgaged
Property (as heretofore and hereafter renewed, extended, amended, supplemented,
replaced, modified, and/or restated from time to time, a “Future Senior
Mortgage”) that secures debt and obligations of, and other extensions of credit
to, such Purchaser or purchaser (together with the Secured Obligations (as
defined in the Senior Mortgage), referred to herein as the “Senior Secured
Obligations”) and Administrative Agent has agreed that it and any such Purchaser
at foreclosure of the Senior Mortgage shall recognize and not disturb or
extinguish the Alon Mortgage, all on the terms and conditions hereinafter set
forth.

AGREEMENTS:

          NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Alon hereby covenant and agree as
follows:



1.   Subordination of Alon Mortgage.

               (a) Subject to the provisions of Section 3 and Section 4 hereof,
the Subordinated Liens of Alon under the Alon Mortgage and all of the terms,
covenants and provisions of the Alon Mortgage, and all rights, remedies and
options of Alon thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Alon Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Alon
under the Pipelines and Terminals Agreement (including Alon’s right to quiet
enjoyment under the Pipelines and Terminals Agreement or any claims, remedies or
damages that may be due or available to, or become due or available to, Alon
under the Pipelines and Terminals Agreement), or (ii) subordinate the Alon
Mortgage to any mortgage, deed of trust, assignment, security agreement,
financing statement or other security document, other than, with respect to
clause (ii), the Senior Loan Documents and the Future Senior Mortgage. Nothing
in this Agreement shall impair, as between HEP or Operating, on the one hand,
and Alon, on the other hand, the obligations of HEP and Operating, which are
absolute and unconditional, to perform the Obligations in accordance with their
terms.

               (b) Notwithstanding anything herein or in the Alon Mortgage to
the contrary, Alon hereby acknowledges and agrees, and HEP Fin-Tex by its
consent to this Agreement acknowledges and agrees, that (i) in the event that
any of the terms or provisions of this Agreement conflict with any terms or
provisions of the Alon Mortgage, the terms or provisions of this Agreement shall
govern and control for all purposes; and (ii) without the written prior consent
of the Administrative Agent or the beneficiary of any Future Senior Mortgage
(together with the Credit Parties, the “Senior Beneficiaries”), neither Alon nor
HEP Fin-Tex (nor any future owner of the Mortgaged Property) will amend, revise,
supplement, replace, restate, or otherwise modify the Alon Mortgage if such
amendment, revision, supplement, replacement,

1-3



--------------------------------------------------------------------------------



 



restatement or other modification would be materially adverse to the rights of
any Senior Beneficiary.



2.   Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:

               (a) Until the Senior Secured Obligations have been indefeasibly
paid in full, all commitments to extend credit under the Credit Agreement (or if
applicable, any agreement governing obligations secured by a Future Senior
Mortgage) have terminated, and all letters of credit issued thereunder have been
terminated and returned (the “Senior Obligations Payment Date”), Alon will not
commence any foreclosure (whether a judicial foreclosure or non-judicial
foreclosure) of the Alon Mortgage or accept a deed or assignment in lieu of
foreclosure.

               (b) Alon agrees that, until the Senior Obligations Payment Date
has occurred:

                    (i) it will not take or cause to be taken any action, the
purpose or effect of which is to make any Subordinated Lien pari passu with or
senior to, or to give Alon any preference or priority relative to, the liens and
security interests with respect to the Senior Secured Obligations;

                    (ii) it will not oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding (as herein defined)) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Mortgaged Property (as defined in the Alon Mortgage and with the same
meaning herein as therein defined) by any of the Senior Beneficiaries or any
other Enforcement Action taken by or on behalf of any of the Senior
Beneficiaries;

                    (iii) it has no right to (x) direct any of the Senior
Beneficiaries to exercise any right, remedy or power with respect to the
Mortgaged Property or pursuant to the Senior Loan Documents or any Future Senior
Mortgage or (y) consent or object to the exercise by any of the Senior
Beneficiaries of any right, remedy or power with respect to the Mortgaged
Property or pursuant to the Senior Loan Documents or any Future Senior Mortgage
or to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right); and

                    (iv) it will not institute any suit or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
any of the Senior Beneficiaries seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, and none of
the Senior Beneficiaries shall be liable for any action taken or omitted to be
taken by any of the Senior Beneficiaries with respect to the Mortgaged Property
or pursuant to the Senior Loan Documents or any Future Senior Mortgage.

               (c) Until the Senior Obligations Payment Date has occurred, Alon
agrees that it shall not, in or in connection with any Insolvency Proceeding,
file any pleadings or motions,

1-4



--------------------------------------------------------------------------------



 



take any position at any hearing or proceeding of any nature, or otherwise take
any action whatsoever, in each case, that is inconsistent with the terms or
spirit of, or intent of the parties with respect to, this Agreement, including,
without limitation, with respect to the determination of any liens or claims
held by any of the Senior Beneficiaries (including the validity and
enforceability thereof) or the value of any claims of such parties under the
United States Bankruptcy Code or otherwise; provided that Alon may file a proof
of claim in an Insolvency Proceeding, subject to the limitations contained in
this Agreement and only if consistent with the terms and the limitations imposed
hereby.

               (d) Until the Senior Obligations Payment Date has occurred,
whether or not an Insolvency Proceeding has been commenced by or against the
owner of the Mortgaged Property, any of the Senior Beneficiaries shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Mortgaged Property, without any consultation with or consent of Alon. Upon the
occurrence and during the continuance of a default or an event of default under
the Senior Loan Documents or any Future Senior Mortgage, any of the Senior
Beneficiaries may take and continue any Enforcement Action with respect to the
Senior Secured Obligations and the Mortgaged Property in such order and manner
as they may determine in their sole discretion.

               (e) Alon shall not object to or contest, or support any other
person or entity in contesting or objecting to, in any proceeding (including
without limitation, any Insolvency Proceeding), the validity, extent,
perfection, priority or enforceability of any lien or security interest in the
Mortgaged Property granted in favor of any of the Senior Beneficiaries.
Notwithstanding any failure by any of the Senior Beneficiaries or Alon or their
respective representatives to perfect its liens in the Mortgaged Property or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the liens in the Mortgaged Property granted in favor
of any of the Senior Beneficiaries or Alon, the priority and rights as between
any of the Senior Beneficiaries and Alon and their representatives with respect
to the Mortgaged Property shall be as set forth herein.

          As used in this Section 2, the following terms shall have the
following meanings:

          “Enforcement Action” means any demand for payment or acceleration
thereof, the bringing of any lawsuit or other proceeding, the exercise of any
rights and remedies, directly or indirectly, with respect to any Mortgaged
Property, any enforcement or foreclosure of any lien or security interest, any
sale in lieu of foreclosure, the taking of possession, exercise of any offset,
repossession, garnishment, sequestration or execution, any collection of any
Mortgaged Property, any notice to account debtors on any Mortgaged Property or
the commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, the exercise or enforcement by
Alon of its rights under the Pipelines and Terminals Agreement shall not
constitute an Enforcement Action.

          “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the

1-5



--------------------------------------------------------------------------------



 



foregoing events whether under the United States Bankruptcy Code, as amended
from time to time or any similar federal, state or foreign bankruptcy,
insolvency, reorganization, receivership or similar law.

3. Recognition and Non-Disturbance of Alon Mortgage. If Administrative Agent,
any other Credit Party or any other person (Administrative Agent, any other
Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non-judicial foreclosure) of the Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Pipelines and Terminals Agreement is in effect, the Purchaser shall
(i) recognize the Alon Mortgage, and the Alon Mortgage shall not be terminated
or affected thereby, but shall continue in full force and effect upon all of the
terms, covenants and conditions set forth in the Alon Mortgage, and (ii) be
bound by and subject to all of the terms, provisions, covenants and conditions
of the Alon Mortgage; provided, that, the Alon Mortgage shall be subordinated to
any Future Senior Mortgage, regardless of whether such Future Senior Mortgage is
a direct replacement of an existing Senior Mortgage or Security Instrument, and
any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Alon Mortgage. Administrative Agent shall not
name Alon as a party in any foreclosure or other proceeding relating to the
Senior Mortgage or Notes, and shall not claim, or seek adjudication, that the
Alon Mortgage has been terminated or otherwise adversely affected by any
Foreclosure Event.

4. Pipelines and Terminals Agreement. Administrative Agent recognizes and
confirms that the Pipelines and Terminals Agreement, and the rights and
interests of Alon thereunder, shall in no way be restricted, limited or
otherwise affected by this Agreement, the Alon Mortgage, the Senior Mortgage,
any Future Senior Mortgage, the Security Instruments or any liens or security
interests thereof; provided, however, that, Alon agrees that nothing in the
Pipelines and Terminals Agreement shall (a) prevent any Purchaser or subsequent
purchaser from owning or operating the Mortgaged Property, so long as such
Purchaser or subsequent purchaser shall have assumed, and be in compliance with,
HEP’s obligations under the Pipelines and Terminals Agreement and shall have
executed an “SNDA” as defined in, and in accordance with, Article 6 of the Alon
Mortgage, or (b) be deemed to invalidate or require the release of any Senior
Beneficiary’s liens in the Mortgaged Property in connection with the exercise by
Alon of a purchase option under the Pipelines and Terminals Agreement or
otherwise. Administrative Agent, both for itself and for any Purchaser, further
agrees that upon any Foreclosure Event, the Pipelines and Terminals Agreement
shall not be terminated or affected thereby, nor shall Alon’s right to ship or
store petroleum products through the pipelines or in the terminals,
respectively, constituting a portion of the Property in accordance with the
provisions of the Pipelines and Terminals Agreement (or any other rights of Alon
under the Pipelines and Terminals Agreement) be affected or disturbed because of
the Foreclosure Event, but rather the Pipelines and Terminals Agreement shall
continue in full force and effect as direct obligations between the Purchaser
and Alon, upon all of the terms, covenants and conditions set forth in the
Pipelines and Terminals Agreement. Neither Administrative Agent nor any
Purchaser shall name Alon as a party in any foreclosure or other proceeding
relating to the Senior Mortgage or Notes, and neither Administrative Agent nor
any Purchaser shall claim, or seek adjudication, that the Pipelines and
Terminals Agreement has been terminated or otherwise adversely affected by any
Foreclosure

1-6



--------------------------------------------------------------------------------



 



Event. Notwithstanding the foregoing, in the event that the Pipelines and
Terminals Agreement is rejected in bankruptcy or is otherwise terminated, the
Purchaser shall, promptly upon request by Alon, enter into a pipelines and
terminals agreement with Alon on substantially the same terms (and with tariffs
and minimum volumes commensurate with those then applicable under the Pipelines
and Terminals Agreement) and conditions as the rejected or terminated Pipelines
and Terminals Agreement, but having a term commencing on the date on which
Purchaser acquired title to any portion of the Property. The immediately
preceding sentence shall be deemed to be a covenant running with the land and
shall be binding on any person or entity that acquires title to all or party of
the Property by, through or under the Senior Mortgage.

5. Attornment With Respect to the Pipelines and Terminals Agreement. Upon the
occurrence of any Foreclosure Event, Alon shall attorn to the Purchaser, the
Purchaser shall accept such attornment, and the Purchaser and Alon shall be
bound to each other under all of the terms, provisions, covenants and conditions
of the Pipelines and Terminals Agreement; provided, that, except for Alon’s
express rights and remedies under the Pipelines and Terminals Agreement, in no
event shall the Purchaser be liable for any act, omission, default,
misrepresentation, or breach of warranty of HEP or HEP Fin-Tex (or any owner of
the Mortgaged Property prior to such Purchaser) or obligations accruing prior to
Purchaser’s actual ownership of the Property. The provisions of this Agreement
regarding attornment by Alon shall be self-operative and effective without the
necessity of execution of any new document on the part of any party hereto or
the respective heirs, legal representatives, successors or assigns of any such
party. Alon agrees, however, to execute and deliver upon the request of
Purchaser, any instrument or certificate which in the reasonable judgment of
Purchaser may be necessary or appropriate to evidence such attornment.

6. Estoppel Certificate. Alon agrees to execute and deliver from time to time,
upon the request of any of the Senior Beneficiaries, a certificate regarding the
status of the Pipelines and Terminals Agreement, consisting of statements, if
true (or if not, specifying why not), (a) that the Pipelines and Terminals
Agreement is in full force and effect, (b) the date through which payments have
been paid, (c) the date of the commencement of the term of the Pipelines and
Terminals Agreement, (d) the nature of any amendments or modifications of the
Pipelines and Terminals Agreement, (e) to Alon’s actual knowledge without
investigation, no default, or state of facts which with the passage of time or
notice (or both) would constitute a default, exists under the Pipelines and
Terminals Agreement, (f) to Alon’s actual knowledge without investigation, no
setoffs, recoupments, estoppels, claims or counterclaims exist against HEP under
the Pipelines and Terminals Agreement, and (g) such other factual matters as may
be reasonably requested.

7. [Intentionally Omitted].

8. Reliance on Notices. HEP Fin-Tex agrees that Alon may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from HEP Fin-Tex.

9. Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by
(a) registered or certified mail, postage

1-7



--------------------------------------------------------------------------------



 



prepaid, return receipt requested, (b) nationally recognized overnight delivery
service, or (c) telecopier, addressed as follows:

         

  If to Administrative Agent:   Union Bank of California, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: Don Smith
Telecopy: (213) 236-6823
 
       

  If to Alon:   Alon USA, LP
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: General Counsel
Telecopy: (972) 367-3723

     Notice sent by registered or certified mail, postage prepaid, return
receipt requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier shall
be deemed given and received upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.

10. Binding Effect. This Agreement shall be binding upon Administrative Agent
and Alon and inure to the benefit of the Senior Beneficiaries and Alon and their
respective successors and assigns. Alon assigns to Alon Administrative Agent its
rights hereunder and under the Pipelines and Terminals Agreement by way of a
collateral assignment. The parties agree that any person that shall become the
owner of any of the rights of Alon hereunder or under the Pipelines and
Terminals Agreement by reason of the foreclosure (whether a judicial foreclosure
or non-judicial foreclosure and including, without limitation, Alon
Administrative Agent) of the Alon Security Agreement or the acceptance of a deed
or assignment in lieu of foreclosure or otherwise pursuant to the exercise by
Alon Administrative Agent of its rights under the Alon Security Agreement (“Alon
Successor”) shall (a) have the same rights as Alon hereunder and under the
Pipelines and Terminals Agreement, including, without limitation, under this
Section 10, and (b) be bound by and subject to all of the terms, provisions,
covenants and conditions of this Agreement. HEP Fin-Tex has assigned to
Administrative Agent its rights hereunder, and HEP has assigned to
Administrative Agent its rights under the Pipelines and Terminals Agreement by
way of a collateral assignment. The parties agree that any person that shall
become the owner of any of the rights of HEP Fin-Tex hereunder, or any of the
rights of HEP under the Pipelines and Terminals Agreement by reason of
foreclosure (whether a judicial foreclosure or non-judicial foreclosure and
including, without limitation, Administrative Agent) or the acceptance of a deed
or assignment in lieu of foreclosure or otherwise shall (i) have the same rights
as HEP Fin-Tex hereunder, and HEP under the Pipelines and Terminals Agreement,
including, without limitation,

1-8



--------------------------------------------------------------------------------



 



under this Section 10, and (ii) be bound by and subject to all of the terms,
provisions, covenants and conditions of this Agreement.

11. General Definitions. The term “Administrative Agent” as used herein shall
include the successors and assigns of Administrative Agent. The term “HEP” as
used herein shall include the successors and assigns of HEP under the Pipelines
and Terminals Agreement, but shall not mean or include Administrative Agent. The
term “Property” as used herein shall mean the Property, the improvements now or
hereafter located thereon and the estates therein encumbered by the Senior
Mortgage. The term “Alon” as used herein shall include the successors and
assigns of Alon hereunder and under the Pipelines and Terminals Agreement
including, without limitation, any Alon Successor.

12. Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.

13. Governing Law. This Agreement shall be governed by and construed under the
laws of the State in which the Property is located.

14. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

1-9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

                      ADMINISTRATIVE AGENT:   UNION BANK OF CALIFORNIA, N.A.,
as Administrative Agent    
 
                   

  By:                           Sean Murphy, Vice President        
 
                    ALON:   ALON USA, LP    
 
                        By:   Alon USA GP, LLC,
its General Partner
 
                   

      By:            

         

--------------------------------------------------------------------------------

Jeff D. Morris, President and
Chief Executive Officer        
 
                   

                  ALON ADMINISTRATIVE AGENT:   CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Alon Administrative Agent
 
               

  By:            

               

  Name:            

               

  Title:            

               
 
               

  By:            

               

  Name:            

               

  Title:            

               

1-10



--------------------------------------------------------------------------------



 



HEP FIN-TEX’S CONSENT

The undersigned hereby consents to the foregoing Subordination, Non-Disturbance
and Attornment Agreement and, without limitation, agrees to the provisions of
Section 8 thereof.

          HEP FIN-TEX:   HEP FIN-TEX/TRUST-RIVER, L.P.,
a Texas limited partnership
 
       

  By:   HEP Pipeline GP, L.L.C., a Delaware
limited liability company, its General
Partner
 
       

  By:   Holly Energy Partners — Operating, L.P.,
a Delaware limited partnership,
its Sole Member
 
       

  By:   HEP Logistics GP, L.L.C.,
a Delaware limited liability company,
its General Partner
 
       

  By:   Holly Energy Partners, L.P.,
a Delaware limited partnership,
its Sole Member
 
       

  By:   HEP Logistics Holdings, L.P.,
a Delaware limited partnership,
its General Partner
 
       

  By:   Holly Logistic Services, L.L.C.,
a Delaware limited liability company,
its General Partner
 
       

  By:            

      W. John Glancy,
Vice President, General Counsel and
Secretary

1-11



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §

  §
COUNTY OF DALLAS
  §

          THIS INSTRUMENT was acknowledged before me on March ___, 2005 by Sean
Murphy, Vice President of Union Bank of California, N.A., a national banking
association, as Administrative Agent, on behalf of such banking association.

     

  ________________________________
Notary Public in and for the State of Texas
 
   
______________________
My Commission Expires
  ________________________________
Printed Name of Notary

     
THE STATE OF TEXAS
  §

  §
COUNTY OF DALLAS
  §

          THIS INSTRUMENT was acknowledged before me on March ___, 2005 by Jeff
D. Morris, President and Chief Executive Officer of Alon USA GP, LLC, a Texas
limited liability company, the general partner of Alon USA, LP, a Texas limited
partnership, on behalf of such limited liability company and limited
partnership.

     

  ________________________________
Notary Public in and for the State of Texas
 
   
_____________________
My Commission Expires
  ________________________________
Printed Name of Notary

1-12



--------------------------------------------------------------------------------



 



     
THE STATE OF ______
  §

  §
COUNTY OF ________
  §

          THIS INSTRUMENT was acknowledged before me on March ___, 2005 by
______, ______of Credit Suisse First Boston, a ___, acting through its Cayman
Islands Branch, as Alon Administrative Agent, on behalf of such ______.

     

  _________________________________
Notary Public in and for the State of_____
 
   
______________________
My Commission Expires
  _________________________________
Printed Name of Notary

     
THE STATE OF ________
  §

  §
COUNTY OF __________
  §

          THIS INSTRUMENT was acknowledged before me on March ___, 2005 by
______, ______of Credit Suisse First Boston, a ___, acting through its Cayman
Islands Branch, as Alon Administrative Agent, on behalf of such ______.

     

  ____________________________________
Notary Public in and for the State of________
 
   
_____________________
My Commission Expires
  ___________________________________
Printed Name of Notary

1-13



--------------------------------------------------------------------------------



 



     
THE STATE OF TEXAS
  §

  §
COUNTY OF DALLAS
  §

          THIS INSTRUMENT was acknowledged before me on March 1, 2005 by W. John
Glancy, Vice President, General Counsel and Secretary of Holly Logistic
Services, L.L.C., a Delaware limited liability company, as General Partner of
HEP Logistics Holdings, L.P., a Delaware limited partnership, as General Partner
of Holly Energy Partners, L.P., a Delaware limited partnership, the Sole Member
of HEP Logistics GP, L.L.C., a Delaware limited liability company, as General
Partner of Holly Energy Partners – Operating, L.P., a Delaware limited
partnership, the Sole Member of HEP Pipeline GP, L.L.C., a Delaware limited
liability company, as General Partner of HEP Fin-Tex/Trust-River, L.P., a Texas
limited partnership, on behalf of such entities.

     

  __________________________________
Notary Public in and for the State of Texas
 
   
______________________
My Commission Expires
  __________________________________
Printed Name of Notary

1-14



--------------------------------------------------------------------------------



 



EXHIBIT A

Property

A-1